DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are pending in this application and were examined on their merits.

Specification

The disclosure is objected to because it contains embedded hyperlinks and/or other forms of browser-executable code at Pg. 1, Lines 9-10 and 25-26.  Applicant is required to delete the embedded hyperlinks and/or other forms of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The use of the term CUSTODIOL™, which is a trade name or a mark used in commerce, has been noted in this application.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  

(i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-13 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
into the donor body comprising administering the blood cardioplegic normothermic solution.  However, the claims depend from Claim 1 which already requires performance of a cardioplegia comprising administering the blood cardioplegic normothermic solution which is performed out of the donor body.  Nowhere in the originally filed disclosure is explicitly or implictly taught or contemplated the performance of a first cardioplegia comprising administering the blood cardioplegic normothermic solution which is performed out of the donor body followed by a performance of a second cardioplegia being performed into the donor body comprising administering the blood cardioplegic normothermic solution.  The Specification at Paragraph [0006] describes “…conditioning a donor heart comprises a set of measures including an administration of a blood cardioplegic solution, an ultrafiltration and levosimendan.  For cardioplegia in the body of the donor, a normothermic solution consisting of donor blood and a crystalloid solution at the ratio of 5:1 (potassium chloride 4%, magnesium sulfate 25%, lidocaine 2%, sodium hydrocarbonate, and mannitol 15%) is used” and “Prior to transplantation to a recipient, the blood cardioplegic solution is administrated to wean the donor heart off the OCS device”.  Therefore, the cited portion only specifically teaches in vivo cardioplegia and a single ex vivo cardioplegia prior to transplantation but not a combination of the two.  Applicant is directed to indicate with specificity where support in the original disclosure for the newly added limitations may be found or to delete the NEW MATTER.  Claims 8 and 10-13 are rejected as being dependent upon Claims 7 and 9.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the blood cardioplegic solution normothermic solution".  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-13 are rejected as being dependent upon rejected Claim 1.

Claims 4-8 and 10-13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.  Claims 4 and 10 recite the limitation "the donor blood".  There is insufficient antecedent basis for this limitation in the claim.  Claims 5-8 and 11-13 are rejected as being dependent upon claims 4 and 10. 




Claims 1-13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the blood cardioplegic solution normothermic solution".  It is unclear is the phrase refers to two distinct solutions or to a single solution, such that the metes and bounds of the claim cannot be determined.  For purposes of examination, the Examiner has interpreted the claim as requiring a single blood cardioplegic normothermic solution.  Claims 2-13 are rejected as being dependent upon rejected Claim 1.

Claims 7-13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.  Claims 7 and 9 recite, “said second cardioplegia being performed into the donor body”. 
in situ in the donor body prior to the steps of Claim 1 which are performed in the donor heart performed ex vivo or if the second cardioplegia is performed in the donor heart ex vivo after the steps of Claim 1 which are performed in the donor heart performed ex vivo.  For purposes of examination, the Examiner has interpreted the claims as requiring the second cardioplegia be performed in the donor heart ex vivo after the steps of Claim 1.  Claims 8 and 10-13 are rejected as being dependent upon Claims 7 and 9.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 7, 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Saez et al. (2014) in view of Hearse et al. (1985), Messer et al. (2014), and Lochner et al. (2000).





et al. teaches a method of conditioning a donor heart, comprising:
performing a first cardioplegia by administering 800-1000 ml (depending on donor size) of a cardioplegic-blood solution to stop the donor heart prior to implanting the donor heart on an Organ Care System (Pg. 2100, Column 2, Lines 14-18);
wherein the time of duration of first safe anoxia is 13-39 minutes (overlapping the claimed value of 20 minutes) (Pg. 2101, Column 2, Lines 50-52);
and wherein a second cardioplegia is performed prior to removal from the Organ Care System device and implantation of the donor heart to a recipient (Pg. 2101, Column 1, Lines 30-34), and reading on Claims 1 in part, 2 and 7 in part.

The teachings of Saez et al. were discussed above.

Saez et al. did not teach a method wherein levosimendan is administered into a perfusate, which is ultrafiltered to form a blood cardioplegic solution, and administering the blood cardioplegic solution normothermic to stop the donor heart, wherein all the steps are performed ex vivo, as required by Claim 1;
wherein the volume of the blood cardioplegic solution is at most 600 ml, as required by Claim 3; 
wherein the levosimendan is administered as a single dose into the perfusate by injection, as required by Claim 5; 
a second step of cardioplegia comprising administering a normothermic blood cardioplegic solution to stop the donor heart, as required by Claims 7 and 9;
8.

Lochner et al. teaches that perfusion of hearts with a cardioplegic solution containing levosimendan as a single dose has positive ionotropic, chronotropic and vasodilatory effects (Pg. 271, Abstract).

Hearse et al. teaches that commercially available cardioplegia solutions contain large contaminant particles usually 2-20 µm in diameter which can have an adverse effect on coronary flow and that this impairment is reversed upon use of ultrafiltered solutions (Pg. 428, Abstract).

 Messer et al. teaches that normothermic donor heart perfusion during transportation using the Organ Care System beneficially reduces cold ischemic time and expansion of retrieval zone boundaries (Pg. 637, Column 1, Lines 46-49).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of conditioning a donor heart using the Organ Care System by administering a blood cardioplegic solution (perfusate) to the donor heart as taught by Saez et al. above, with the administration of levosimendan into the perfusate because Lochner et al. teaches that perfusion of hearts with a cardioplegic solution containing levosimendan has positive ionotropic, chronotropic and vasodilatory effects.  


It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Saez et al. and Lochner et al. of conditioning a donor heart using the Organ Care System by administering a blood cardioplegic solution (perfusate) comprising levosimendan to the donor heart to ultrafilter the perfusate prior to use as taught by Hearse et al. because this is no more than the use of a known technique (ultrafiltration of perfusate) to improve a known product (heart cardioplegia perfusate) in the same way (decrease in adverse coronary flow).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way

et al. in order to obtain cardioplegic perfusate solutions free of large contaminating particles.  There would have been a reasonable expectation of success in making this modification because all of the references are drawn to the same field of endeavor, that is, heart cardioplegia/perfusate solutions.

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Saez et al., Lochner et al. and Hearse et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered blood cardioplegic solution (perfusate) comprising levosimendan to the donor heart with the modification that the volume of blood cardioplegic solution be at most 600 ml because Saez et al. teaches that the volume of cardioplegic solution can be adjusted depending on donor size and therefore the volume is a recognized, result-effective variable and the determination of the appropriate volume of the cardioplegic solution based on donor size (a small donor would require lesser volume motivating a decrease in volume) by routine optimization and experimentation is not inventive.   The MPEP at 2144.05 II. B. states:
 In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017)

et al. teaches that the volume of cardioplegic solution is subject to adjustment based on donor size and the determination of the appropriate cardioplegic volume by routine optimization and experimentation would have been within the purview of those of ordinary skill in the art before the effective filing date of the claimed invention.

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Saez et al., Lochner et al. and Hearse et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered blood cardioplegic solution (perfusate) comprising levosimendan to the donor heart with the modification that the cardioplegic/perfusate be normothermic as taught by Messer et al. because the reference teaches that normothermic donor heart perfusion during transportation using the Organ Care System beneficially reduces cold ischemic time and expansion of retrieval zone boundaries.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to obtain normothermic cardioplegic perfusate solutions and the beneficial effects thereof.  There would have been a reasonable expectation of success in making this modification because all of the references are drawn to the same field of endeavor, that is, heart cardioplegia/perfusate solutions.


et al., Lochner et al., Hearse et al.  and Messer et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered, normothermic blood cardioplegic solution (perfusate) comprising levosimendan to the donor heart with the modification that the levosimendan administration be by injection, and that the levosimendan-perfusate administration, perfusate ultrafiltration and cardioplegia are performed out of the body because this is more than the selection from a finite number of identified, predictable solutions with a reasonable expectation of success.  That is, there are only a limited number of ways levosimendan may be introduced into the perfusate, such as by injection, pouring, infusing, etc.  Similarly, there are only a finite number of ways that the method steps of levosimendan-perfusate administration, perfusate ultrafiltration and cardioplegia may be performed either in vivo or ex vivo.  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make these modifications based on artisan preference.  
ex vivo would have been within the purview of those of ordinary skill in the art before the effective filing date of the claimed invention.

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Saez et al., Lochner et al., Hearse et al.  and Messer et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered, normothermic blood cardioplegic solution (perfusate) comprising levosimendan to the donor heart wherein the time of duration of first safe anoxia is 13-39 minutes (overlapping the claimed value of 20 minutes) by adapting the second cardioplegia time of duration of safe anoxia to 13-39 minutes because the Saez et al. reference demonstrated the applicability of this safe anoxia duration in the first round of cardioplegia.  Those of ordinary skill in the art before the effective filing date would have been motivated to make this modification in order to retain the second cardioplegia within established safe anoxia parameters.  There would have been a reasonable expectation of success in making this  modification because Saez et al. already teaches a first safe anoxia period overlapping the claimed amount.

  

1 of, “to protect a myocardium and enhance blood circulation of the myocardium” and “to remove inflammatory mediators, to eliminate an excess of fluid, to correct an electrolyte composition and hematocrit”, these are inherent characteristics of the combined prior art which performs the same method steps using the same components as claimed.  Therefore, the combined prior art method and composition would be expected to have the same characteristics.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Saez et al. (2014) in view of Hearse et al. (1985), Messer et al. (2014), and Lochner et al. (2000), as applied to Claims 1, 2, 3, 5, 7, 8 and 9 above, and further in view of Matte et al. (2012).

The teachings of Saez et al., Hearse et al., Messer et al. and Lochner et al. were discussed above.

None of the above references taught a method wherein the composition of blood cardioplegic solution comprises 30 ml of 4% KCl, 10 ml of 25% MgSO4, 2 ml of 2% lidocaine, 13 ml of NaHCO3, 6.5 ml of 15% mannitol and donor blood up to 600 ml, as required by Claim 4;
or wherein the blood cardioplegic normothermic solution consists of donor blood and a crystalloid solution at a ratio of 5:1, as required by Claim 10.

et al. teaches a blood cardioplegic solution which consists of donor blood and a crystalloid solution, wherein the crystalloid solution comprises; 4ml of 2 mEq/ml KCl, 4 ml of 50% MgSO4, 13 ml of 1% lidocaine, 13 ml of NaHCO3 and 16.3 ml of 20% mannitol which is mixed with patient blood at a ratio of 4:1 (Pg. 99, Column 2, Table 1 and Pg. 101, Column 2, Lines 11-14).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Saez et al., Lochner et al., Hearse et al. and Messer et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered, normothermic blood cardioplegic solution (perfusate) comprising levosimendan to the donor heart to substitute the base blood cardioplegic solution of Matte et al. for that of the base blood perfusate solution of Saez et al. because this is no more than the simple substitution of one known element (cardioplegia solution) for another (cardioplegia solution) to obtain predictable results (heart cardioplegia).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results; 



It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Saez et al., Lochner et al., Hearse et al., Messer et al. and Matte et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered, normothermic blood cardioplegic solution (perfusate) comprising levosimendan to the donor heart to adjust the amounts and percentages of the components of the crystalloid solution and the ratio thereof to patient blood to the instantly claimed amounts and ratio because generally the adjustment of result-effective variables by routine experimentation is not inventive.  The MPEP at 2144.05 II. A. states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")

In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have a blood cardioplegic solution (perfusate) which ensures the best viability of a donor heart.  There would have been a reasonable expectation of success in making this modification because the Matte et al. reference discloses a blood cardioplegic solution with the same components and in a similar ratio to blood as the claimed cardioplegic solution and the determination of the optimal component amounts and ratio thereof to blood by routine experimentation is not inventive.

  Claims 1-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Saez et al. (2014) in view of Hearse et al. (1985), Messer et al. (2014), and Lochner et al. (2000) and Matte et al. (2012), as applied to Claims 1-5 and 7-10 above, and further in view of Malmberg et al. (2012).

et al., Hearse et al., Messer et al. and Lochner et al. were discussed above.

None of the above references taught a method wherein the single dose of levosimendan is 45 µg/kg, as required by Claims 6 and 13;
wherein the crystalloid solution comprises 4% KCl, 25% MgSO4, 2% lidocaine, NaHCO3 and 15% mannitol, as required by Claim 11;
or wherein the levosimendan is administered as a single dose into the perfusate by injection, as required by Claim 12.

Malmberg et al. teaches administration of a single dose of levosimendan (Group L-IV) at 65 µg/kg mixed with cardioplegia solution (Pg. 2, Column 2, Lines 6-10 and Fig. 1) wherein in vivo administration of levosimendan provided a cardioprotective effect during ischemia (Pg. 5, Column 1, Lines 11-16).

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Saez et al., Lochner et al., Hearse et al., Messer et al. and Matte et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered, normothermic blood cardioplegic solution (perfusate) comprising levosimendan to the donor heart to adjust the amount of levosimendan to the instantly claimed amount because generally the adjustment of result-effective variables by routine experimentation is not inventive.  


Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")

In this instance, the amount of levosimendan in the cardioplegia solution is a result-effective variable as too little levosimendan would not provide the desired cardioprotective effect.  The MPEP at 2144.05 II. B. states:
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have a blood cardioplegic solution (perfusate) which best protects the donor heart during transport and ischemic exposure.
et al. reference discloses a blood cardioplegic solution with the levosimendan in a similar amount as the claimed cardioplegic solution and the determination of the optimal component amounts and ratio thereof to blood by routine experimentation is not inventive.

With regard to Claim 11, it would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Saez et al., Lochner et al., Hearse et al., Messer et al., Matte et al. and Malmberg et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered, normothermic blood cardioplegic solution (perfusate) comprising 45 µg/kg of levosimendan to the donor heart as discussed above to adjust the amounts and percentages of the components of the crystalloid solution and the ratio thereof to patient blood to the instantly claimed amounts and ratio because generally the adjustment of result-effective variables by routine experimentation is not inventive.  The MPEP at 2144.05 II. A. states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)



In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")

In this instance, the amounts of crystalloid components and the ratio thereof to blood in the solution are result-effective variables as too little or too much of the components in the wrong proportion would have adverse effects on donor heart viability.  The MPEP at 2144.05 II. B. states:
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have a blood cardioplegic solution (perfusate) which ensures the best viability of a donor heart.  There would have been a reasonable expectation of success in making this modification because the Matte et al. reference discloses a blood cardioplegic solution with the same components and in a similar ratio to blood as the claimed cardioplegic solution and the determination of the optimal component amounts and ratio thereof to blood by routine experimentation is not inventive.

12, it would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Saez et al., Lochner et al., Hearse et al., Messer et al. and Matte et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered, normothermic blood cardioplegic solution (perfusate) comprising 45 µg/kg of levosimendan to the donor heart with the modification that the levosimendan administration to the perfusate be by injection because this is more than the selection from a finite number of identified, predictable solutions with a reasonable expectation of success.  That is, there are only a limited number of ways levosimendan may be introduced into the perfusate, such as by injection, pouring, infusing, etc.  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make these modifications based on artisan preference.  



No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        08/06/2021